Exhibit 10.65

 

September 24, 2003

 

Mr. Daniel G. Welch

44 Shields Road

Darien, CT 06820

 

Dear Dan:

 

On behalf of InterMune, Inc. (the “Company”) and the Board of Directors (“BOD”),
we are pleased to offer you the position of President and Chief Executive
Officer, reporting to the BOD and to become a member of the BOD.  Your place of
employment will be at the Company’s headquarters in Brisbane, California. 
Should you accept this offer, your first day of employment will be September 25,
2003 (“Start Date”).

 

The key terms of your employment will be as follows:

 

1.               Base Salary.  You will receive a base salary of $43,750.00 per
month, paid on a semi-monthly basis.  This is the annual equivalent of $525,000
per year.  Your salary will be reviewed in March 2004 by the Compensation
Committee of the BOD with the other Executive Staff members and based on your
performance you will be considered for a full annual merit increase.  In
subsequent years, your base salary will be reviewed by the Compensation
Committee of the BOD on an annual basis for possible increases.  (The annualized
base salary to be paid, together with any subsequent increases thereto, shall be
referred to herein as the “Base Salary”).

 

2.               Annual Bonus.  In addition, you will be eligible for an annual
bonus based on the attainment of corporate goals established between the BOD and
you, which goals may be adjusted during the performance period by mutual consent
between you and the BOD.  Your annual target bonus will be 75% (or such greater
percentage as the BOD may approve) of your Base Salary (“Target Bonus”), and
your maximum annual bonus will be 200% of your Target Bonus based on BOD
established initiatives.  The 2003 annual bonus opportunity will be calculated
at 25% (one quarter) of the Target Bonus (or $98,438) and is guaranteed.  The
annual bonus for any fiscal year will be paid out in the first quarter of the
immediate following fiscal year.

 

3.               Equity.  You will be granted an option to purchase 625,000
shares of the Company’s common stock (the “Options”) at the closing price per
share of the Company’s common stock on September 24, 2003, pursuant to the
Company’s 2000 Equity Investment Plan.  The Options shall have a ten (10) year
term and shall vest in 48 equal monthly installments over four years, provided,
however that the first 12 installments shall not vest until one year from the
Start Date.  Your vesting will begin on the Start Date.  In the event of your
termination of employment with the Company for any reason, all vested Options
must be exercised within 12 months of your termination date.  Subject to
shareholder approval of additional shares to be used for stock option purchases,
you will be granted additional Options in May, 2004 at a level consistent with
your position and past practices of the Company.  As with Base Salary and annual
bonus compensation, the Compensation Committee of the BOD, consistent with the
Executive Staff’s review, will review your stock position annually for the
purposes of granting future stock options to you on a basis no less favorable
than those granted to other senior executives of the Company. Such a review
normally takes place in March of each year.  The terms and conditions of the
Options shall be governed by a separate agreement you will be asked to sign (the
“Stock Option Agreement”).

 

4.               Relocation.

 

(a)                                  The Company will retain a relocation
company (Executive Relocation) to provide you with the following services: area
orientation, full packing services, pick-up and delivery, household goods
transportation and full value protection of goods, transport of (2) automobiles,
storage in transit for 60 days, temporary housing for up to 6 months, if

 

1

--------------------------------------------------------------------------------


 

required, and home sale/purchase assistance (Buyer Value Option).  A summary of
terms and coverage of services is attached hereto.  The relocation expenses will
be paid by the Company and is subject to repayment in full if your employment is
terminated by the Company for Cause or you voluntarily resign without Good
Reason (as such terms are defined herein) before one year from the Start Date. 
For purposes of this paragraph 4(a), all payments will be made on a grossed-up
basis for income tax purposes.

 

(b)                                 In addition, to assist you in the move from
Darien, CT to the San Francisco Bay Area, you will be provided with a 4-year
Cost of Living/Housing Differential Payment (“COLA”).  The amount of the COLA
will be paid to you in equal monthly installments, whereby you will receive a
total of $67,027 in the first year of employment, $50,270 in the second year of
employment, $33,513 in the third year of employment and $16,756 in the fourth
year of employment. All calculations are made in conjunction with Runzheimer and
Executive Relocation methodologies.    For purposes of this paragraph 4(b), at
the end of each calendar year the Company will gross-up for income tax purposes
the portion of the COLA payment which was used to pay for your non-deductible
expenses.

 

5.               Employee Benefits.  As a full-time employee of the Company, you
will be eligible for the Company’s standard benefits package including medical,
dental, vision, the Employee Stock Purchase program, 401K Retirement Plan, 11
paid holidays and our Flexible Spending Plan, among other coverages. You are
entitled to four (4) weeks of paid vacation. Your position is exempt, and you
will not be eligible for overtime.

 

6.               Definitions.  For purposes of this letter, the following
definitions shall apply:

 

Resignation with “Good Reason” means a termination of your employment following
the occurrence of one or more of the following events:

 

•                  Adverse change in your title, duties or responsibilities;

•                  Reduction in your Base Salary or Target Bonus levels;

•                  Failure of successor company to assume the obligations
contained in this letter or any stock option agreement between you and the
Company;

•                  A relocation of the Company’s headquarters outside of the San
Francisco Bay       Area; or

•                  A material breach of any of the terms of this letter.

 

All other terminations initiated by you (other than death or Disability) shall
be deemed to be a Resignation without Good Reason.

 

Termination “for Cause” means a termination of your employment by the Company
based on a determination that any one or more of the following has occurred:

 

•                  Willful refusal to follow lawful and reasonable corporate
policy of BOD directives;

•                  Willful failure, gross neglect or refusal to perform duties;

•                  Willful act that intentionally and materially injures the
reputation or business of the Company;

•                  Willful breach of confidentiality that has a material adverse
affect on the Company

•                  Fraud or embezzlement; or

•                  Indictment for criminal activity.

 

For purposes of this definition, no act or failure to act shall be considered
“willful” unless it was done or omitted to be done not in good faith, and shall
not include any act or failure to act resulting from your Disability. 
Furthermore, a termination for Cause shall not take effect unless you are given
written notice by the Company of its intention to terminate you for Cause, and
is given to you within 90 days of the Company’s learning of such act or acts or
failure or failures to act.  You shall then have 20 days after the date that
such written notice has been given to you in

 

2

--------------------------------------------------------------------------------


 

which to cure such conduct, to the extent such cure is possible.  If you fail to
cure such conduct, you shall then be entitled to a hearing before the BOD at
which you and your counsel are entitled to appear.  Such hearing shall be held
within 25 days of such notice to you, provided you request such hearing within
10 days of the written notice from the Company of the intention to terminate you
for Cause.  If, within five days following such hearing, you are furnished
written notice by the BOD confirming that, in its judgment, grounds for Cause on
the basis of the original notice exist, you shall then be terminated for Cause. 
For purposes of such determination by the BOD, at least 75% of the BOD voting on
the issue of your termination must find that there was grounds on which to
terminate you for Cause.

 

Any termination initiated by the Company for reasons other than those described
above and not made in accordance with the above procedures shall be considered a
“Termination without Cause”.

 

“Disability” shall mean that you have become physically or mentally incapable of
performing your duties for a period of 180 consecutive days.  The determination
regarding the existence and expected or actual duration of such incapacity shall
be made by a health professional mutually acceptable to you and the Company. 
The Company shall provide 30 days’ written notice of a termination due to
Disability.

 

“Change in Control” shall have the same meaning as that used in the Company’s
2000 Equity Incentive Plan.

 

7.                                       Termination

 

If you resign from the Company without Good Reason or if you are terminated with
Cause, you will be entitled to:

 

•                  Any accrued but unpaid Base Salary or Target Bonus (“Accrued
Obligations”)

•                  If you are terminated for Cause due to indictment for
criminal activities, and you are later adjudicated innocent of the charges on
which you were indicted or the indictment is subsequently quashed, you shall
also be entitled at the time of such adjudication or quashing to: (i) 2 times
the sum of your Base Salary and Target Bonus at the time of such termination for
Cause, and (ii) an amount equal to the product of (x) the number of Options that
would have become vested if your termination had been considered a termination
without Cause and (y) the difference between the exercise price of such Options
and the highest closing price of the Company’s common stock during the year
following your date of termination, in each case with interest from the date of
termination at the prevailing prime rate.

 

If you resign from the Company with Good Reason or if you are terminated without
Cause, you will be entitled to the following payments (payable in lump sum
within 30 days of your termination) and benefits:

 

•                  Accrued Obligations;

•                  2 times the sum of your Base Salary plus Target Bonus;

•                  Continuation of your medical, dental and health insurance (as
in effect immediately prior to your termination) for a period of 24 months
following your termination (or until you secure similar insurance coverage with
a future employer, if earlier);

•                  If the termination occurs prior to a Change in Control, two
years’ worth of accelerated vesting of your Options.

•                  If the termination occurs on or after a Change in Control,
accelerated vesting of all Options.

 

If your employment terminates due to death or Disability, you or your estate
will be entitled to:

 

3

--------------------------------------------------------------------------------


 

•                Accrued Obligations;

•                Two years’ worth of accelerated vesting of your Options from
the date of  your death or Disability.

 

Regardless of the reason, in the event that your position as President and Chief
Executive Officer terminates, you agree to concurrently resign as a member of
the BOD and as an officer and director of any of the Company’s subsidiaries and
affiliates, unless both the BOD and you agree otherwise.

 

8.                                       Change In Control.  Notwithstanding
anything in this letter to the contrary, upon the occurrence of a Change in
Control within one year of your Start Date and in the absence of your
termination or resignation, you will be entitled to two years’ worth of
accelerated vesting of your Options from the date of the Change in Control plus
a number of Options equal to 625,000 multiplied by a fraction, the numerator of
which is the number of whole or partial months worked, and the denominator of
which is 48.  If the Change in Control occurs on or after the first anniversary
of your Start Date and in the absence of your termination or resignation, all of
your Options will vest.

 

9.                                       Arbitration.  You and the Company agree
to arbitrate before a single neutral arbitrator, in accordance with the National
Rules for the Resolution of Employment Disputes of the American Arbitration
Association (“AAA”) and California law, any disputes regarding this letter or
your employment with the Company.  Such arbitration will take place in the San
Francisco Bay Area. The Company will pay your reasonable costs and expenses
incurred in the arbitration unless the Company prevails on all merits.

 

10.                                 Excise Tax Gross-Up.  To the extent that you
incur an excise tax as a result of taxes imposed on you under Section 4999 of
the Internal Revenue Code of 1986, the Company shall gross-up such payments to
make you whole on an after-tax basis.

 

11.                                 Miscellaneous.

 

As a condition of your employment, you will be required to provide proof of U.S.
citizenship or that you are legally entitled to work in the United States, and
to execute and be bound by the terms of the enclosed Proprietary Information and
Inventions Agreement, attached hereto.  In that regard, please be aware that
Company policy prohibits all employees from bringing to the Company, or using in
performance of their responsibilities at the Company, any confidential
information, trade secrets, or proprietary material or processes of any previous
employer.  Employment with the Company is at will, is not for any specific term
and can be terminated by you or the Company at any time for any reason with or
without cause (subject to the terms of this letter) and is subject to acceptable
reference checks and our standard company background investigation.

 

Upon your written acceptance of this offer, the terms described in this letter
and in the Proprietary Information and Inventions Agreement (which you must also
sign) shall be the terms of your employment, superseding and terminating any
other employment agreements or understandings with InterMune, whether written or
oral.  Any additions or modifications of these terms must be in writing and
signed by you and an authorized officer of the Company.

 

Again, let me indicate how pleased we are to extend this offer, and how much we
at InterMune look forward to working with you. Fred Schreiber, our SVP-HR and I
along with all the Board members have enjoyed our recent conversations and we
believe that you will find this an exciting and challenging position in a
dynamic and growing company.

 

Should you have any questions about the above offer terms, please advise. Please
accept this offer by signing and returning the enclosed duplicate original of
this letter via Fed Ex to Fred and faxing a copy of this email after signing to
him as well at (415) 508-0755.

 

Very truly yours,

 

/s/ Bill Ringo

 

Bill Ringo

Executive Director, Chairman of the Board and Interim CEO

 

 

4

--------------------------------------------------------------------------------


 

UNDERSTOOD AND ACCEPTED:

 

/s/ Daniel Welch

9/24/03

 

Dan Welch

Date

 

5

--------------------------------------------------------------------------------


 

INTERMUNE, INC.

 

EMPLOYEE PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT

 

In consideration of my employment or continued employment by INTERMUNE, INC.
(the “Company”), and the compensation now and hereafter paid to me, I hereby
agree as follows:

 

1.                                  NONDISCLOSURE

 

1.1                               Recognition of Company’s Rights;
Nondisclosure.  At all times during my employment and thereafter, I will hold in
strictest confidence and will not disclose, use, lecture upon or publish any of
the Company’s Proprietary Information (defined below), except as such
disclosure, use or publication may be required in connection with my work for
the Company, or unless an officer of the Company expressly authorizes such in
writing.  I will obtain Company’s written approval before publishing or
submitting for publication any material (written, verbal, or otherwise) that
relates to my work at Company and/or incorporates any Proprietary Information. 
I hereby assign to the Company any rights I may have or acquire in such
Proprietary Information and recognize that all Proprietary Information shall be
the sole property of the Company and its assigns.

 

1.2                               Proprietary Information.  The term
“Proprietary Information” shall mean any and all confidential and/or proprietary
knowledge, data or information of the Company.  By way of illustration but not
limitation, “Proprietary Information” includes (a) trade secrets, inventions,
mask works, ideas, processes, formulas, source and object codes, data, programs,
other works of authorship, know-how, improvements, discoveries, developments,
designs and techniques (hereinafter collectively referred to as “Inventions”);
and (b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and (c)
information regarding the skills and compensation of other employees of the
Company.  Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry, which is not gained as result of a breach of this Agreement, and my
own, skill, knowledge, know-how and experience to whatever extent and in
whichever way I wish.

 

1.3                               Third Party Information.  I understand, in
addition, that the Company has received and in the future will receive from
third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes.  During the term of my employment and thereafter, I will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than Company personnel who need to know such information in connection
with their work for the Company) or use, except in connection with my work for
the Company, Third Party Information unless expressly authorized by an officer
of the Company in writing.

 

1.4                               No Improper Use of Information of Prior
Employers and Others.  During my employment by the Company I will not improperly
use or disclose any confidential information or trade secrets, if any, of any
former employer or any other person to whom I have an obligation of
confidentiality, and I will not bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom I have an obligation of confidentiality unless consented to
in writing by that former employer or person.  I will use in the performance of
my duties only information which is generally known and used by persons with
training and experience comparable to my own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is otherwise
provided or developed by the Company.

 

2.                                  ASSIGNMENT OF INVENTIONS.

 

2.1                               Proprietary Rights.  The term “Proprietary
Rights” shall mean all trade secret, patent, copyright, mask work and other
intellectual property rights throughout the world.

 

2.2                               Prior Inventions.  Inventions, if any,
patented or unpatented, which I made prior to the commencement of my employment
with the Company are excluded from the scope of this Agreement.  To preclude any
possible uncertainty, I have set forth on Exhibit B

 

6

--------------------------------------------------------------------------------


 

(Previous Inventions) attached hereto a complete list of all Inventions that I
have, alone or jointly with others, conceived, developed or reduced to practice
or caused to be conceived, developed or reduced to practice prior to the
commencement of my employment with the Company, that I consider to be my
property or the property of third parties and that I wish to have excluded from
the scope of this Agreement (collectively referred to as “Prior Inventions”). 
If disclosure of any such Prior Invention would cause me to violate any prior
confidentiality agreement, I understand that I am not to list such Prior
Inventions in Exhibit B but am only to disclose a cursory name for each such
invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure as to such inventions has not been made for that reason. A space is
provided on Exhibit B for such purpose.  If no such disclosure is attached, I
represent that there are no Prior Inventions.  If, in the course of my
employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license (with
rights to sublicense through multiple tiers of sublicensees) to make, have made,
modify, use and sell such Prior Invention.  Notwithstanding the foregoing, I
agree that I will not incorporate, or permit to be incorporated, Prior
Inventions in any Company Inventions without the Company’s prior written
consent.

 

2.3                               Assignment of Inventions.  Subject to Sections
2.4, and 2.6, I hereby assign and agree to assign in the future (when any such
Inventions or Proprietary Rights are first reduced to practice or first fixed in
a tangible medium, as applicable) to the Company all my right, title and
interest in and to any and all Inventions (and all Proprietary Rights with
respect thereto) whether or not patentable or registrable under copyright or
similar statutes, made or conceived or reduced to practice or learned by me,
either alone or jointly with others, during the period of my employment with the
Company.  Inventions assigned to the Company, or to a third party as directed by
the Company pursuant to this Section 2, are hereinafter referred to as “Company
Inventions.”

 

2.4                               Nonassignable Inventions.  This Agreement does
not apply to an Invention which qualifies fully as a nonassignable Invention
under Section 2870 of the California Labor Code (hereinafter “Section 2870”).  I
have reviewed the notification on Exhibit A (Limited Exclusion Notification) and
agree that my signature acknowledges receipt of the notification.

 

2.5                               Obligation to Keep Company Informed.  During
the period of my employment and for six (6) months after termination of my
employment with the Company, I will promptly disclose to the Company fully and
in writing all Inventions authored, conceived or reduced to practice by me,
either alone or jointly with others.  In addition, I will promptly disclose to
the Company all patent applications filed by me or on my behalf within a year
after termination of employment.  At the time of each such disclosure, I will
advise the Company in writing of any Inventions that I believe fully qualify for
protection under Section 2870; and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief.  The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to Inventions that qualify fully for
protection under the provisions of Section 2870.  I will preserve the
confidentiality of any Invention that does not fully qualify for protection
under Section 2870.

 

2.6                               Government or Third Party.  I also agree to
assign all my right, title and interest in and to any particular Company
Invention to a third party, including without limitation the United States, as
directed by the Company.

 

2.7                               Works for Hire.  I acknowledge that all
original works of authorship which are made by me (solely or jointly with
others) within the scope of my employment and which are protectable by copyright
are “works made for hire,” pursuant to United States Copyright Act (17 U.S.C.,
Section 101).

 

2.8                               Enforcement of Proprietary Rights.  I will
assist the Company in every proper way to obtain, and from time to time enforce,
United States and foreign Proprietary Rights relating to Company Inventions in
any and all countries.  To that end I will execute, verify and deliver such
documents and perform such other acts (including appearances as a witness) as
the Company may reasonably request for use in

 

7

--------------------------------------------------------------------------------


 

applying for, obtaining, perfecting, evidencing, sustaining and enforcing such
Proprietary Rights and the assignment thereof.  In addition, I will execute,
verify and deliver assignments of such Proprietary Rights to the Company or its
designee.  My obligation to assist the Company with respect to Proprietary
Rights relating to such Company Inventions in any and all countries shall
continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

 

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

3.                                      RECORDS.  I agree to keep and maintain
adequate and current records (in the form of notes, sketches, drawings and in
any other form that may be required by the Company) of all Proprietary
Information developed by me and all Inventions made by me during the period of
my employment at the Company, which records shall be available to and remain the
sole property of the Company at all times.

 

4.                                      ADDITIONAL ACTIVITIES.  I agree that
during the period of my employment by the Company I will not, without the
Company’s express written consent, engage in any employment or business activity
which is competitive with, or would otherwise conflict with, my employment by
the Company.  I agree further that for the period of my employment by the
Company and for two (2) years after the date of termination of my employment by
the Company, I will not directly or indirectly solicit, induce, or attempt to
solicit or induce, any employee or independent contractor of the Company to
leave the Company or to provide services to any other person or entity.

 

5.                                      NO CONFLICTING OBLIGATION.  I represent
that my performance of all the terms of this Agreement and as an employee of the
Company does not and will not breach any agreement to keep in confidence
information acquired by me in confidence or in trust prior to my employment by
the Company.  I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict herewith.

 

6.                                      RETURN OF COMPANY DOCUMENTS.  When I
leave the employ of the Company, I will deliver to the Company any and all
drawings, notes, memoranda, specifications, devices, formulas, and documents,
together with all copies thereof, and any other material containing or
disclosing any Company Inventions, Third Party Information or Proprietary
Information of the Company.  I further agree that any property belonging to the
Company (including without limitation computer hard drives, disks, back-up tapes
or other storage media; and desks, filing cabinets or other work areas) is
subject to inspection by Company personnel at any time without further notice. 
I agree that I have no expectation of privacy in such areas and hereby consent
to any such searches.  Prior to leaving, I will cooperate with the Company in
completing and signing the Company’s termination statement.

 

7.                                      LEGAL AND EQUITABLE REMEDIES.  I
understand and agree that because I will have access to and become acquainted
with the Proprietary Information of the Company, the Company would be
irreparably harmed by a breach of this Agreement.  Therefore, the Company shall
have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
a breach of this Agreement.

 

8.                                      NOTICES.  Any notices required or
permitted hereunder shall be given to the appropriate party at the address
specified below or at such other address as the party shall specify in writing. 
Such notice shall be deemed given upon personal delivery to the appropriate
address or if sent by certified or registered mail, three (3) days after the
date of mailing.

 

8

--------------------------------------------------------------------------------


 

9.                                      NOTIFICATION OF NEW EMPLOYER.  In the
event that I leave the employ of the Company, I hereby consent to the
notification of my new employer of my rights and obligations under this
Agreement.

 

10.                           GENERAL PROVISIONS.

 

10.1                        Governing Law; Consent to Personal Jurisdiction. 
This Agreement will be governed by and construed according to the laws of the
State of California, as such laws are applied to agreements entered into and to
be performed entirely within California between California residents.  I hereby
expressly consent to the personal jurisdiction of the state and federal courts
located in San Francisco County, California for any lawsuit filed there against
me by Company arising from or related to this Agreement.

 

10.2                        Severability.  In case any one or more of the
provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.  If moreover, any one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
extent compatible with the applicable law as it shall then appear.

 

10.3                        Successors and Assigns.  This Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of the Company, its successors, and its assigns.

 

10.4                        Survival.  The provisions of this Agreement shall
survive the termination of my employment and the assignment of this Agreement by
the Company to any successor in interest or other assignee.

 

10.5                        Employment.  I agree and understand that nothing in
this Agreement shall confer any right with respect to continuation of employment
by the Company, nor shall it interfere in any way with my right or the Company’s
right to terminate my employment at any time, with or without cause, and with or
without advance notice.

 

10.6                        Waiver.  No waiver by the Company of any breach of
this Agreement shall be a waiver of any preceding or succeeding breach.  No
waiver by the Company of any right under this Agreement shall be construed as a
waiver of any other right.  The Company shall not be required to give notice to
enforce strict adherence to all terms of this Agreement.

 

10.7                        Entire Agreement.  The obligations pursuant to
Sections 1 and 2 of this Agreement shall apply to any time during which I was
previously employed, or am in the future employed, by the Company as an
independent contractor or consultant if no other agreement governs nondisclosure
and assignment of inventions during such period.  This Agreement is the final,
entire and exclusive agreement of the parties with respect to the subject matter
hereof and supersedes all prior communications between me and the Company on the
subjects contained herein.  No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in
writing and signed by me and a duly authorized officer of the Company.  Any
subsequent change or changes in my duties, salary or compensation will not
affect the validity or scope of this Agreement.

 

9

--------------------------------------------------------------------------------


 

This Agreement shall be effective as of the first day of my employment with the
Company, namely:  September 25, 2003.

 

I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.  I HAVE
COMPLETELY FILLED OUT EXHIBITS A AND B TO THIS AGREEMENT.

 

 

/s/ Daniel Welch

 

(Signature)

 

 

Daniel Welch

 

(Printed Name)

 

 

 

Address:

3280 Bayshore Blvd.

 

 

Brisbane, CA  94005

 

 

 

 

Dated: 

 9/25/03

 

 

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

INTERMUNE, INC.

 

 

 

 

 

By:

/s/ Fred Schreiber

 

 

 

Title:

 SVP - HR

 

 

 

Address:

3280 Bayshore Blvd.

 

 

Brisbane, CA  94005

 

 

 

Dated:

 9/25/03

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIMITED EXCLUSION NOTIFICATION

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and the Company does not require
you to assign or offer to assign to the Company any invention that you developed
entirely on your own time without using the Company’s equipment, supplies,
facilities or trade secret information except for those inventions that either:

 

1.                                      Relate at the time of conception or
reduction to practice of the invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company;

 

2.                                      Result from any work performed by you
for the Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or invention covered by a
contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

 

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 

 

By:

/s/ Daniel G. Welch

 

 

(PRINTED NAME OF EMPLOYEE)

 

 

Daniel G. Welch

 

 

 

Date:

9/25/03

 

 

 

WITNESSED BY:

 

 

 

 

 

/s/ Fred Schreiber

 

(PRINTED NAME OF REPRESENTATIVE)

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TO:

INTERMUNE, INC.

 

 

FROM:

Daniel G. Welch

 

 

 

DATE:

 

 

 

 

SUBJECT:

Previous Inventions

 

 

1.                                       Except as listed in Section 2 below,
the following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by INTERMUNE, INC. (the “Company”) that have
been made or conceived or first reduced to practice by me alone or jointly with
others prior to my engagement by the Company:

 

ý                                No inventions or improvements.

 

o                                See below:

 

 

 

 

 

o                          Additional sheets attached.

 

2.                                       Due to a prior confidentiality
agreement, I cannot complete the disclosure under Section 1 above with respect
to inventions or improvements generally listed below, the proprietary rights and
duty of confidentiality with respect to which I owe to the following party(ies):

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

o                          Additional sheets attached.

 

2

--------------------------------------------------------------------------------